Case 20-10343-LSS   Doc 223-2   Filed 03/18/20   Page 1 of 4




                       Exhibit A

                     Proposed Order
               Case 20-10343-LSS              Doc 223-2         Filed 03/18/20        Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                               (Jointly Administered)
                           Debtors.
                                                               Ref. Docket No. ___

    ORDER APPOINTING JAMES L. PATTON, JR., AS LEGAL REPRESENTATIVE
      FOR FUTURE CLAIMANTS, NUNC PRO TUNC TO THE PETITION DATE

         Upon the Debtors’ Motion for Entry of an Order Appointing James L. Patton, Jr., as

Legal Representative for Future Claimants, Nunc Pro Tunc to the Petition Date (the “Motion”);2

and the Patton Declaration filed in support of the Motion and the disclosures contained therein;

and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and consideration of the Motion and the requested relief

being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Debtors consent to entry of a

final order by this Court under Article III of the United States Constitution; and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and appropriate notice of and the

opportunity for a hearing on the Motion having been given; and the relief requested in the

Motion being in the best interests of the Debtors’ estates, their creditors and other parties in

interest; and the Court having determined that the legal and factual bases set forth in the Motion



1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
Motion.
             Case 20-10343-LSS         Doc 223-2       Filed 03/18/20    Page 3 of 4




establish just cause for the relief granted herein; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      All objections to the entry of this Order, to the extent not withdrawn or settled, are

overruled.

       3.      James L. Patton, Jr., is hereby appointed as the legal representative of Future

Claimants (the “Future Claimants’ Representative”), nunc pro tunc to the Petition Date.

       4.      The Future Claimants represented by the Future Claimants’ Representative

includes individuals holding a claim based on abuse that occurred prior to the Petition Date, but

who, as of the date immediately preceding the Petition Date:

               (a)    had not attained eighteen (18) years of age,

               (b)    were not aware of such Abuse Claim as a result of
                      “repressed memory” or other condition that constitutes a
                      valid legal excuse that tolls the statute of limitations under
                      applicable law for bringing a claim of sexual abuse, or

               (c)    had not discovered the injury or the connection between the
                      injury and the abuse and who could not in the exercise of
                      reasonable care have discovered the injury or connection
                      between the injury and the Abuse.

The foregoing definition of “Future Claimants” is without prejudice to the right of the Debtors or

the Future Claimants’ Representative to file a motion seeking entry of an order modifying the

definition of Future Claimants, or for the Court to modify such definition in connection with

confirming a plan of reorganization for the Debtors.

       5.      The Future Claimants’ Representative is appointed subject to the following terms

and conditions:

               (a)    Standing: The Future Claimants’ Representative shall have standing
                      under section 1109(b) of the Bankruptcy Code to be heard as a party-in-
                      interest in all matters relating to the Debtors’ chapter 11 cases and shall


                                                 2
             Case 20-10343-LSS         Doc 223-2       Filed 03/18/20    Page 4 of 4




                      have such powers and duties of a committee, as set forth in 11 U.S.C. §
                      1103, as are appropriate for a Future Claimants’ Representative;

               (b)    Right to Receive Notices: The Future Claimants’ Representative and
                      professionals retained by the Future Claimants’ Representative and
                      approved by the Court shall have the right to receive all notices and
                      pleadings that are required to be served upon any statutory committee and
                      its counsel pursuant to applicable law or an order of the Court.

               (c)    Engagement of Professionals: The Future Claimants’ Representative may,
                      with prior approval from the Court pursuant to sections 105(a) and 1103 of
                      the Bankruptcy Code and consistent with the treatment afforded other
                      professionals in these Chapter 11 Cases, retain attorneys and other
                      professionals;

               (d)    Compensation: The Future Claimants’ Representative shall apply for
                      compensation in accordance with the Bankruptcy Code, the Local Rules,
                      and any order entered by the Court establishing procedures for interim
                      compensation and reimbursement of expenses of professionals. Subject to
                      Court approval, Mr. Patton shall be compensated as his hourly rate of
                      $1,400, subject to periodic adjustment, plus reimbursement of reasonable
                      expenses.

       6.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Order.



Dated: ____________, 2020
Wilmington, Delaware                           THE HON. LAURIE SELBER SILVERSTEIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                 3
